Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS received on 7/27/20 has been entered and the references carefully considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-13, 16-23, 26-34 and 37-44 is/are rejected under 35 U.S.C. 103 unpatentable over Wang (WO2018111302) in view of Seed (USPUB 20180232526).
Wang teaches a User Authentication System (UAS) comprising: a network of guardian nodes and gatekeeper nodes configured to securely communicate with one another (A verification network may be any set of nodes (computer systems and components) configured to provide verification for a transaction. The verification network may comprise a distributed computing environment utilizing several nodes that are interconnected via communication links, using one or more computer networks or direct connections. The verification network may be implemented over any appropriate network, including an intranet, the Internet, a cellular network, a local area network or any other such network or combination thereof. In some embodiments, each of the nodes in a verification network may be computing devices belonging to a particular group or organization, para 35); wherein the guardian nodes receive the tokens, authenticate the UAS customers and generate reply messages indicating whether the UAS customers requesting access to online services have been successfully authenticated (Authorizing computer 460 may send the result of authorization (e.g. wherein the gatekeeper nodes send service providers account information regarding successfully authenticated UAS customers who have requested access to online services (User private key 115 may be used by application 113 to sign an interaction record that is associated with the electronic identity of user 101 when user 101 interacts with the resource provider. Interactions between user 101 and the resource provider may occur using communication between endpoint device 110 and access device 130, para 46), wherein each UAS customer has a registered UAS customer account maintained and stored at a guardian node (para 24), wherein each user account key corresponding to an online service includes a unique number and a network address of a gatekeeper node corresponding to the online service (para 41), wherein each UAS customer account includes a data structure comprising public keys associated with a UAS customer (para 76), wherein each UAS customer has at least one user device, each user device including a data structure comprising a set of public keys associated with the UAS customer (para 76), wherein authentication of the UAS customer includes appending an indicator of the set of public keys associated with the UAS customer to the token to confirm all valid keys associated with the UAS customer (para 66), wherein each service provider has a registered UAS provider account maintained and stored at a gatekeeper node (para 48 and 62), wherein each UAS provider account includes service account keys corresponding to different UAS customers who access an online service managed 
Wang does not, but in the related art Seed teaches the gatekeeper nodes are connected to service providers and receive requests for UAS customers to access online services managed by the service providers (Control may also be split across organizations. For instance, an outside service provider might control the Registry 620, while the internal information technology staff controls the Key Masters 112, and a cloud hosting company controls the Cloud Lockbox 130, para 311); wherein the gatekeeper nodes generate tokens for UAS customers requesting access to online services (Upon establishing an identity for a person within the SEED Protocol 500, a Key Master 112 will create an identity assertion. This process will generate an identity token, an identity asymmetric key pair, and may generate one or more masking tokens and masking key asymmetric key pairs, para 313); wherein the gatekeeper nodes receive the tokens back and the reply messages indicating whether the UAS customers requesting access to online services have been successfully authenticated (Identity tokens, such as Identity Token A.1 571, may be shared with the Registry 620 and with SEED-Protected Software 135 as depicted in reference numerals 2 and 8 respectively ... To support anonymization, the Key Master 112 may also generate an Masking Key Pair A.1 656 and the related Masking Token A.1 655 for Identity Assertion A 571 as illustrated in 
Claim(s) 5, 11-15, 24-25, 35-36 and 45-46 is/are rejected under 35 U.S.C. 103 unpatentable over Wang (WO2018111302) in view of Seed (USPUB 20180232526) and further in view of Bisikalo (USPUB 20170017936).
Wang in view Seed teaching has been discussed above.
Wang as modified does not, but in the related art Bisikalo teaches the gatekeeper nodes configured to provide tokenized versions of public keys of the UAS customers to the guardian nodes (para 421); and wherein the guardian nodes are configured to detect UAS customers with multiple UAS customer account for the same online service (para 160), an executive node configured to securely communicate with the guardian nodes and gatekeeper nodes (para 54); wherein the executive node stores public keys, and the guardian nodes and gatekeeper nodes store private keys (para 169); and wherein the public keys and private keys are used for secure communication among the executive node, guardian nodes and gatekeeper nodes (para 145), the executive node includes a table of authentic guardian nodes and gatekeeper nodes in the UAS, which includes the network addresses of the authentic guardian nodes and gatekeeper nodes, the UAS customers associated with each guardian node and the online services associated with each gatekeeper node (para 158-161),an executive node securely communicating with the guardian nodes and gatekeeper nodes (para 54); the executive node storing public keys, and the guardian nodes and gatekeeper nodes storing private keys (para 89 and 169); and the executive node, guardian nodes and gatekeeper nodes using the public keys and private keys for securely communicating with each other (para 145), the executive node storing a table including the network address of the guardian node associated with the UAS customer and the gatekeeper node associated with the online service (para 158-161), wherein the public keys and private keys are used for secure communication among the executive node, guardian nodes and gatekeeper nodes (para 145).  It would have been obvious to one of ordinary skill in the art to 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433